Bontan Corporation Inc. Consolidated Financial Statements For the Three and Nine Months Ended December 31, 2009 and 2008 (Canadian Dollars) (UNAUDITED – see Notice to Reader dated February 25, 2010) Index Notice to Reader issued by the Management 2 Consolidated Balance Sheets 3 Consolidated Statements of Operations 4 Consolidated Statements of Cash Flows 5 Consolidated Statement of Shareholders’ Equity Consolidated Statement of Comprehensive Loss and Accumulated Other Comprehensive Loss 6-7 8 Notes to Consolidated Financial Statements 9-29 BONTAN CORPORATION INC. NOTICE TO READER OF THEINTERIM CONSOLIDATED FINANCIAL STATEMENTS The accompanying consolidated financial statements for Bontan Corporation Inc. for the three and nine months ended December 31, 2009 have been prepared by management in accordance with Canadian generally accepted accounting principles, consistently applied. These consolidated financial statements have not been reviewed by the auditors of the Company. These financial statements are presented on the accrual basis of accounting.
